Exhibit 10.1

STRICTLY CONFIDENTIAL

VOTING AND SUPPORT AGREEMENT

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of January 14, 2020, by and between Rayonier Inc., a North Carolina corporation
(“Parent”), and each of the Persons executing this Agreement on the signature
page hereto (each, a “Unitholder”).

WHEREAS, each Unitholder owns, beneficially and of record, certain units
representing partnership interests of Pope Resources, a Delaware limited
partnership (the “Partnership”) (such units, the “Partnership Units,” and any
other Partnership Units or Rights with respect thereto acquired (whether
beneficially or of record) by such Unitholder after the date hereof and prior to
the earlier of the Closing or the termination of all of such Unitholder’s
obligations under this Agreement, including any Partnership Units or Rights
acquired by means of purchase, dividend or distribution, or issued upon the
exercise of any options or warrants or the conversion of any convertible
securities or otherwise (excluding, in the case of the Unitholder who is an
individual, any Partnership Units that such Unitholder might be deemed to own in
his capacity as a trustee of a trust or that are owned by his children), being
collectively referred to herein as the “Securities”);

WHEREAS, Parent, Rayonier Operating Company LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Parent Opco”), Pacific GP
Merger Sub I, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Parent (“Merger Sub 1”), Pacific GP Merger Sub II, LLC, a Delaware
limited liability company and a wholly owned subsidiary of Parent (“Merger Sub
2”), Pacific LP Merger Sub III, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Parent Opco (“Merger Sub 3”), the Partnership, Pope
MGP, Inc., a Delaware corporation and the Managing General Partner of the
Partnership (“MGP”), and Pope EGP, Inc., a Delaware corporation and the Equity
General Partner of the Partnership (“EGP”), propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (as it may be amended, the
“Merger Agreement”; capitalized terms used herein without definition shall have
the respective meanings specified in the Merger Agreement), pursuant to which,
among other things, Merger Sub 3 will merge with and into the Partnership (the
“LP Merger”), with the Partnership surviving the LP Merger as a subsidiary of
Parent Opco, upon the terms and subject to the conditions set forth in the
Merger Agreement;

WHEREAS, the approval of the Merger Agreement by the votes required for the
Partnership Unitholder Approval (the “Approval”) is a condition to the
consummation of the LP Merger; and

WHEREAS, as a condition to the willingness of the Parent to enter into the
Merger Agreement and as an inducement and in consideration therefor, each
Unitholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto, severally and not jointly, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

VOTING; GRANT AND APPOINTMENT OF PROXY

Section 1.1 Voting. From and after the date hereof until the Expiration Date,
each Unitholder irrevocably and unconditionally hereby agrees that at any
meeting (whether annual or special and each adjourned or postponed meeting) of
the Partnership Unitholders at which a vote of the Partnership Unitholders on
the Merger Agreement or the LP Merger is requested, however called, or in
connection with any written consent of the Partnership Unitholders, such
Unitholder (in such capacity and not in any other capacity) will (i) appear, in
person or by proxy or written consent, at such meeting or otherwise cause all of
its Securities to be counted as present thereat for purposes of calculating a
quorum and (ii) vote or cause to be voted (including by proxy or written
consent, if applicable) all of its Securities (A) in favor of the Approval (and,
in the event that the Approval is presented as more than one proposal, in favor
of each proposal that is part of the Approval), (B) in favor of any proposal to
adjourn or postpone such meeting of the Partnership Unitholders to a later date
if there are not sufficient votes to obtain the Approval, (C) against any
Alternative Proposal, and (D) against any action, proposal, transaction or
agreement that would be reasonably likely to (I) result in a breach of any
covenant, representation or warranty or any other obligation of the Partnership
Entities contained in the Merger Agreement or (II) prevent or impede, interfere
with, delay, postpone or adversely affect the consummation of the Mergers,
including the LP Merger, and the transactions contemplated by the Merger
Agreement (clauses (A) through (D), the “Required Votes”).

Section 1.2 Grant of Irrevocable Proxy; Appointment of Proxy.

(a) From and after the date hereof until the Expiration Date, each Unitholder
hereby irrevocably and unconditionally grants to, and appoints, Parent and any
designee thereof as such Unitholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of such Unitholder,
to vote or cause to be voted (including by proxy or written consent, if
applicable) its Securities in accordance with the Required Votes; provided that
such Unitholder’s grant of the proxy contemplated by this Section 1.2 shall be
effective if, and only if, such Unitholder has not delivered to Parent prior to
the meeting at which any of the matters described in Section 1.1 are to be
considered, a duly executed irrevocable proxy card directing that its Securities
be voted in accordance with the Required Votes; provided, further, that any
grant of such proxy shall only entitle Parent or its designee to vote on the
matters specified by Section 1.1(ii) and such Unitholder shall retain the
authority to vote on all other matters.

(b) Each Unitholder hereby represents that any proxies other than as set forth
in this Agreement heretofore given in respect of its Securities, if any, are
revocable, and hereby revokes such proxies.

(c) Each Unitholder hereby affirms that the irrevocable proxy set forth in this
Section 1.2 is given in connection with the execution of the Merger Agreement,
and that such irrevocable proxy is given to secure the performance of the duties
of such Unitholder under this Agreement. Each Unitholder hereby further affirms
that the irrevocable proxy is coupled with an interest and, except upon the
occurrence of the Expiration Date, is intended to be irrevocable. Each
Unitholder agrees, until the Expiration Date, to vote its Securities in
accordance with Section 1.1 as instructed by Parent in writing. The parties
agree that the foregoing is a voting agreement between each Unitholder and
Parent.

 

-2-



--------------------------------------------------------------------------------

Section 1.3 Restrictions on Transfers. Each Unitholder hereby agrees that, from
the date hereof until the earlier of (x) the Expiration Date and (y) the date on
which the Approval is obtained, it shall not, directly or indirectly, without
the prior written consent of Parent, (a) sell, transfer, assign, lease, tender
in any tender or exchange offer, pledge, encumber, hypothecate or similarly
dispose of (by merger, by testamentary disposition, by operation of law or
otherwise) (a “Transfer”), either voluntarily or involuntarily, or to enter into
any contract, option or other arrangement or understanding with respect to the
Transfer of any of its Securities, (b) deposit any Securities into a voting
trust or enter into a voting agreement or arrangement or grant any proxy,
consent or power of attorney with respect to its Securities that is inconsistent
with this Agreement or (c) agree (whether or not in writing) to take any of the
actions referred to in the foregoing clause (a) or (b); provided, however, such
Unitholder shall have the right to Transfer all or any portion of its Securities
to a Permitted Transferee if and only if such Permitted Transferee shall have
agreed in writing, in a manner reasonably acceptable to Parent, (i) to accept
such Securities subject to the terms and conditions of this Agreement and
(ii) to be bound by this Agreement and to agree and acknowledge that such Person
shall constitute the transferor Unitholder for all purposes of this Agreement.
For purposes of this Agreement, the term “Permitted Transferee” means, with
respect to any Unitholder, (A) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild or the spouse of any child,
adopted child, grandchild or adopted grandchild of such Unitholder, (B) any
trust, the beneficiaries of which include only such Unitholder or the Persons
named in clause (A), or (C) any charitable organization. Any Transfer or
attempted Transfer of any Securities in violation of this Section 1.3 shall, to
the fullest extent permitted by applicable Law, be null and void ab initio.

ARTICLE II

NO SOLICITATION

Section 2.1 Restricted Activities. Prior to the Expiration Date, each Unitholder
shall not, and shall instruct its Affiliates and Representatives (in each case,
acting in their capacity as such to such Unitholder, the “Unitholder
Representatives”) not to, directly or indirectly, (a) initiate, solicit,
knowingly encourage or knowingly facilitate the submission of an Alternative
Proposal, or any inquiry, proposal or offer that could reasonably be expected to
lead to an Alternative Proposal and (b) enter into or participate in any
discussions or negotiations regarding, or furnish to any Person any non-public
information with respect to, or that could reasonably be expected to lead to,
any Alternative Proposal (the activities specified in clauses (a) and (b) being
hereinafter referred to as the “Restricted Activities”).

Section 2.2 Capacity. Each Unitholder is signing this Agreement solely in its
capacity as a Partnership Unitholder, and nothing contained herein shall in any
way limit or affect any actions taken by any Unitholder Representative in his or
her capacity as an officer, director, or board observer of MGP or EGP, and no
action taken in any such capacity shall be deemed to constitute a breach of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF EACH UNITHOLDER

Section 3.1 Representations and Warranties. Each Unitholder on its own behalf
represents and warrants to Parent, severally and not jointly, as follows:
(a) such Unitholder has full legal right and capacity to execute and deliver
this Agreement, to perform such Unitholder’s obligations hereunder and to
consummate the transactions contemplated hereby, (b) this Agreement has been
duly executed and delivered by such Unitholder and the execution, delivery and
performance of this Agreement by such Unitholder and the consummation of the
transactions contemplated hereby by such Unitholder who is not an individual
have been duly authorized by all necessary action on the part of such Unitholder
and no other actions or proceedings on the part of such Unitholder are necessary
for such Unitholder to authorize this Agreement or for such Unitholder to
consummate the transactions contemplated hereby, (c) assuming due authorization,
execution and delivery by the each of the other parties to this Agreement, this
Agreement constitutes the valid and binding agreement of such Unitholder,
enforceable against such Unitholder in accordance with its terms (except to the
extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar Law affecting the enforcement of
creditors’ rights generally or by general equitable principles), (d) the
execution and delivery of this Agreement by such Unitholder does not, and the
consummation of the transactions contemplated hereby and the compliance with the
provisions hereof will not, conflict with or violate any Laws or agreements
binding upon such Unitholder or the Securities owned by such Unitholder, nor
require any authorization, consent or approval of, or filing with, any
Governmental Entity, except for filings with the SEC by such Unitholder,
(e) such Unitholder owns, beneficially and of record the Securities set forth
opposite such Unitholder’s name on Exhibit A attached hereto, (f) except for
such transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, and the “blue sky” laws of the various
states of the United States, such Unitholder owns, beneficially and of record,
all of its Securities free and clear of any proxy, voting restriction, adverse
claim or other Lien (other than any restrictions created by this Agreement, the
Second Amended and Restated Limited Partnership Agreement, dated as of
November 7, 1985, by and between MGP, EGP and certain other parties and the
Shareholders Agreement, dated as of November 7, 1985, by and among MGP, EGP,
Peter T. Pope, Emily T. Andrews, Pope &Talbot, Inc., the directors of MGP and
the Partnership) and has sole voting power with respect to its Securities and
sole power of disposition with respect to all of its Securities, with no
restrictions on such Unitholder’s rights of voting or disposition pertaining
thereto, and no person other than such Unitholder has any right to direct or
approve the voting or disposition of any of its Securities and (g) there is no
Proceeding pending as of the date hereof against, or, to the knowledge of such
Unitholder, threatened as of the date hereof against or affecting, such
Unitholder that could reasonably be expected to impair or adversely affect the
ability of such Unitholder to perform such Unitholder’s obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

Section 3.2 Certain Other Agreements. Each Unitholder hereby:

(a) agrees to reasonably promptly notify Parent of the number of any new
Securities acquired by such Unitholder after the date hereof and prior to the
Expiration Date; provided that any such Securities shall automatically be
subject to the terms of this Agreement as though owned by such Unitholder on the
date hereof;

 

-4-



--------------------------------------------------------------------------------

(b) agrees to permit Parent to publish and disclose in filings with the SEC and
in the press release announcing the transactions contemplated by the Merger
Agreement, such Unitholder’s identity and ownership of its Securities and the
nature of such Unitholder’s commitments, arrangements and understandings under
this Agreement; provided that Parent agrees that it shall only publish and
disclose the ownership of such Unitholder on an aggregate basis with the
Partnership Unitholders who have entered into a Support Agreement on the date
hereof;

(c) shall and does authorize Parent or its counsel to notify the Partnership’s
transfer agent that there is a stop transfer order with respect to all of its
Securities (and that this Agreement places limits on the voting and transfer of
such shares); provided that Parent or its counsel further notifies the
Partnership’s transfer agent to lift and vacate the stop transfer order with
respect to its Securities on the earlier of (x) following the Expiration Date
and (y) the date on which the Approval is obtained; and

(d) agrees not to commence or participate in, and to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, the Partnership, MGP, EGP or any of
their respective Subsidiaries or successors (i) challenging the validity of, or
seeking to enjoin or delay the operation of, any provision of this Agreement or
the Merger Agreement (including any claim seeking to enjoin or delay the
Closing) or (ii) alleging a breach of any duty of the Partnership Board
(including the Special Committee thereof) or Parent Board in connection with the
Merger Agreement, this Agreement or the transactions contemplated thereby or
hereby.

ARTICLE IV

TERMINATION

This Agreement shall terminate and be of no further force or effect upon the
earlier of (x) the consummation of the LP Merger, (y) the termination of the
Merger Agreement pursuant to and in compliance with the terms therein and
(z) the entry of the parties to the Merger Agreement into any amendment or
modification of the Merger Agreement that decreases, or changes the form of, the
Merger Consideration (such earlier date, the “Expiration Date). Notwithstanding
the preceding sentence, this Article IV and Article V shall survive any
termination of this Agreement. Nothing in this Article IV shall relieve or
otherwise limit any party of liability for fraud or willful breach of this
Agreement. Notwithstanding the preceding sentence, this Article IV and Article V
shall survive any termination of this Agreement. Nothing in this Article IV
shall relieve or otherwise limit any party of liability for fraud or willful
breach of this Agreement. In addition, upon a Partnership Change in
Recommendation pursuant to and in compliance with the Merger Agreement in
response to either an Intervening Event or a Superior Proposal by a New Third
Party, the provisions set forth in Sections 1.1 and 1.2 of this Agreement shall
not apply for so long as such Partnership Change in Recommendation shall remain
in effect; provided, however, that if the Partnership Board or the Special
Committee withdraws such Partnership Change in Recommendation and approves the
Merger Agreement (whether or not amended or modified) (a “Renewed
Recommendation”), the provisions of

 

-5-



--------------------------------------------------------------------------------

Sections 1.1 and 1.2 of this Agreement shall thereafter remain in full force and
effect for so long as such Renewed Recommendation remains in effect. For the
purposes of this Agreement, a “New Third Party” will be any Person other than
(a) any Person who prior to the date of the execution of the Merger Agreement
has engaged in any discussions or negotiations with any of the Partnership
Entities or any of their respective directors, officers or Representatives
regarding any potential or actual Alternative Proposal, or who has requested
information from any of the Partnership Entities or any of their respective
directors, officers or Representatives in connection any potential or actual
Alternative Proposal, (b) any Affiliate of any Person described in clause (a),
including any director or officer of the foregoing or (c) any other Person that
is controlled, directly or indirectly, by any of the persons described in
clauses (a) or (b).

ARTICLE V

MISCELLANEOUS

Section 5.1 Expenses. Each party shall bear their respective expenses, costs and
fees (including attorneys’, auditors’ and financing fees, if any) in connection
with the preparation, execution and delivery of this Agreement and compliance
herewith, whether or not the LP Merger and the other transactions contemplated
by the Merger Agreement are effected.

Section 5.2 Notices. All notices and other communications hereunder will be in
writing and deemed given if delivered personally or by facsimile transmission,
or mailed by a nationally recognized overnight courier or registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as specified by
like notice, provided, that notices of a change of address will be effective
only upon receipt thereof):

If to Parent, to:

Rayonier Inc.

1 Rayonier Way

Wildlight, Florida 32097

Attention:     Mark R. Bridwell

Facsimile:     (904) 598-2264

With copies to (which does not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     David K. Lam, Esq.

                      Viktor Sapezhnikov, Esq.

Facsimile:     (212) 403-2000

Email:           dklam@wlrk.com

                       vsapezhnikov@wlrk.com

 

-6-



--------------------------------------------------------------------------------

If to a Unitholder, to:

The address set forth underneath such Unitholder’s name on Exhibit A hereto

With a copy to (which does not constitute notice):

Winston & Strawn LLP

333 S. Grand Avenue

Los Angeles, CA 90071-1543

Attention:     Eva Davis, Esq.

Facsimile:     (213) 615-1750

Email:           evadavis@winston.com

With a copy to (which does not constitute notice):

Pope Resources

19950 Seventh Avenue NE, Suite 200

Poulsbo, WA 98370

Attention:     Tom Ringo

Facsimile:     (360) 697-5932

Email:           tom@orminc.com

Section 5.3 Amendments; Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed
(i) in the case of an amendment, by Parent and the Unitholders, and (ii) in the
case of a waiver, by the party (or parties) against whom the waiver is to be
effective. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 5.4 Assignment. Subject to Section 1.3, no party to this Agreement may
assign any of its rights or obligations under this Agreement, including by sale
of Partnership Units, operation of law in connection with a merger or sale of
substantially all the assets, without the prior written consent of the other
party hereto.

Section 5.5 No Ownership Interest. Except as specifically provided herein, all
rights, ownership and economic benefits of and relating to each Unitholder’s
Securities shall remain vested in and belong to such Unitholder. Nothing in this
Agreement shall be interpreted as creating or forming a “group” with any other
Person, including Parent, for purposes of Rule 13d-5(b)(1) of the Exchange Act
or any other similar provision of applicable Law.

Section 5.6 No Partnership, Agency, or Joint Venture. This Agreement is intended
to create, and creates, a contractual relationship and is not intended to
create, and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.

 

-7-



--------------------------------------------------------------------------------

Section 5.7 Entire Agreement. This Agreement (including Exhibit A) together with
the Merger Agreement constitute the entire agreement and understanding of the
parties hereto with respect to the matters therein and supersede all prior
agreements and understandings on such matters.

Section 5.8 No Third-Party Beneficiaries. The provisions of this Agreement are
binding upon, inure to the benefit of the parties hereto and their respective
successors and assigns, and no provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations or liabilities hereunder upon any
Person other than the parties hereto and their respective successors.

Section 5.9 Certain Agreements. From the date of this Agreement until five years
after the LP Merger Effective Time, each party shall not, and shall cause its
officers and directors not to, make any negative or disparaging statements
regarding another party hereto or such other party’s business, activities or
business or personal reputation; provided that the foregoing shall not apply to
disclosures required by applicable Law.

Section 5.10 Jurisdiction; Specific Performance.

(a) Each of the parties irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder
shall be brought and determined exclusively in the Court of Chancery of the
State of Delaware or, if such Court does not have subject matter jurisdiction,
to the Superior Court of the State of Delaware or, if jurisdiction is vested
exclusively in the Federal courts of the United States, the Federal courts of
the United States sitting in the State of Delaware, and any appellate court from
any such state or Federal court, and hereby irrevocably and unconditionally
agree that all claims with respect to any such claim shall be heard and
determined in such Delaware court or in such Federal court, as applicable. The
parties agree that a final judgment in any such claim is conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law. Each of the parties irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any related
matter in any Delaware state or Federal court located in the State of Delaware
and the defense of an inconvenient forum to the maintenance of such claim in any
such court.

(b) The parties hereto agree that irreparable damage would occur and that the
parties hereto would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and it is accordingly agreed that, to
the fullest extent permitted by Law, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in each case, in
accordance with this Section 5.9 in the Delaware Court of Chancery or any state
or federal court sitting in the State of Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity. To the fullest
extent permitted by Law, each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief as provided herein on the basis that (x) any party hereto has an adequate
remedy at law or (y) an award of specific performance is not an appropriate
remedy for any reason at law or equity.

 

-8-



--------------------------------------------------------------------------------

Each party hereto further agrees that no other party hereto shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 5.9(b), and each
party hereto irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

Section 5.11 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED
ON, OR IN CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER
NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR
OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 5.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 5.12 Governing Law. This Agreement is governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the application
of any Law other than the Law of the State of Delaware

Section 5.13 Interpretation. Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) wherever used herein, any pronoun or pronouns will be deemed
to include both the singular and plural and to cover all genders; (h) this
Agreement has been jointly prepared by the parties, and this Agreement will not
be construed against any Person as the principal draftsperson hereof or thereof
and no consideration may be given to any fact or presumption that any party had
a greater or lesser hand in drafting this Agreement; (i) the captions of the
articles, sections or subsections appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section, or in any way affect this Agreement; (j) any
references herein to a particular Section, Article or Exhibit means a Section or
Article of, or an Exhibit to, this Agreement unless otherwise expressly stated
herein; the Exhibit attached hereto is incorporated herein by reference and will
be considered part of this Agreement; and (k) all references to days mean
calendar days unless otherwise provided.

 

-9-



--------------------------------------------------------------------------------

Section 5.14 Counterparts. This Agreement may be executed in any number of
counterparts, each of which is an original, and all of which, when taken
together, constitute one Agreement. Delivery of an executed signature page of
this Agreement by facsimile or other customary means of electronic transmission
(e.g., “pdf”) will be effective as delivery of a manually executed counterpart
hereof.

Section 5.15 Severability. Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

Section 5.16 Obligation to Update Exhibit A. Each Unitholder agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Securities by such Unitholder, such Unitholder will, as promptly as reasonably
practicable following the completion of thereof, notify Parent in writing of
such acquisition or Transfer and the Parties will update Exhibit A to reflect
the effect of such acquisition or Transfer.

[Signature Pages Follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

PARENT: RAYONIER INC. By:  

/s/ MARK D. MCHUGH

Name:   Mark D. McHugh Title:   Senior Vice President and Chief Financial
Officer

[Signature Page to Pope Unitholder Voting and Support Agreement]



--------------------------------------------------------------------------------

UNITHOLDER: PT POPE PROPERTIES LLC By:  

/s/ MARIA M. POPE

Name:   Maria M. Pope Title:   Managing Member

[Signature Page to Pope Unitholder Voting and Support Agreement]



--------------------------------------------------------------------------------

UNITHOLDER: PMG FAMILY LIMITED PARTNERSHIP By:  

/s/ MARIA M. POPE

Name:   Maria M. Pope Title:   General Partner

[Signature Page to Pope Unitholder Voting and Support Agreement]



--------------------------------------------------------------------------------

UNITHOLDER:

/s/ MARIA M. POPE

Maria M. Pope

[Signature Page to Pope Unitholder Voting and Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Exhibit A to Pope Unitholder Voting and Support Agreement